Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 23, 2019                                                                    Bridget M. McCormack,
                                                                                                    Chief Justice

  158296 & (53)                                                                            David F. Viviano,
                                                                                           Chief Justice Pro Tem
  158298
                                                                                         Stephen J. Markman
                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Richard H. Bernstein
            Plaintiff-Appellant/                                                        Elizabeth T. Clement
            Cross-Appellee,                                                             Megan K. Cavanagh,
                                                                                                         Justices
  v                                                          SC: 158296
                                                             COA: 335906
                                                             Saginaw CC: 16-042043-FH
  TERRANCE ANTHONY FURLINE,
             Defendant-Appellee/
             Cross-Appellant.
  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                          SC: 158298
                                                             COA: 336203
                                                             Saginaw CC: 16-042044-FH
  ALVIN BERNARD JENKINS, SR.,
             Defendant-Appellee.
  _________________________________________/

          On order of the Court, the applications for leave to appeal the July 3, 2018
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellant are considered. We direct the Clerk to schedule oral argument on the
  plaintiff’s applications. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Court of Appeals clearly erred in its application of the
  principles of People v Hana, 447 Mich. 325 (1994), to the defendants’ motions for
  separate trials. In addition to the brief, the appellant shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellees shall file
  supplemental briefs within 21 days of being served with the appellant’s brief. The
  appellees shall also electronically file appendices, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the respective appellee’s brief. The parties should
  not submit mere restatements of their application papers.
                                                                                                              2


       The total time allowed for oral argument shall be 40 minutes: 20 minutes for the
appellant, and 20 minutes for the appellees, to be divided at their discretion. MCR
7.314(B)(2).

      The application for leave to appeal as cross-appellant remains pending.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        January 23, 2019
       t0116d
                                                                            Clerk